Judgment, Supreme Court, New York County (Michael Obús, J.), rendered June 29, 1999, convicting defendant, after a jury trial, of crim*182inal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Walker, 83 NY2d 455, 458-459). Since defendant did not, at any time during the Sandoval proceedings, give any indication that he wished to preclude inquiry as to his parole status, his present claim is unpreserved (People v Adams, 295 AD2d 174), and we decline to review it in the interest of justice. Were we to review this claim, we would find that defendant’s parole status was relevant to his credibility (id.).
We perceive no basis for a reduction of sentence.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Williams, P.J., Nardelli, Mazzarelli, Marlow and Gonzalez, JJ.